Citation Nr: 1244188	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-30 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to April 1977.  The appellant is his surviving spouse.  This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama, that denied the benefit sought on appeal.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects the immediate cause of his death was advanced respiratory failure.  Other significant conditions listed as having contributed to the Veteran's death were: malnutrition, cachexia, chronic obstructive pulmonary disease (COPD), and pneumonia.

2.  Service connection was in effect at the time of the Veteran's death for hypertension, hemorrhoids, and residuals of facial lacerations.  The combined evaluation was 10 percent.  

3.  COPD and chronic pneumonia were not present in service or etiologically related to service; and a preponderance of the evidence is against a finding that the veteran's service-connected disabilities caused or contributed substantially or materially to his death.  

CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, which has been codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In October 2007, a VCAA letter was issued to the appellant, prior to issuance of the December 2007 rating decision.  The VCAA letter effectively notified the appellant of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. 

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.

In the instant case, the appellant was informed of the evidence and information required to substantiate a DIC claim, but she was not informed of the disabilities for which service connection was in effect at the time of the Veteran's death.  The Board finds this omission was not prejudicial to the appellant and the pursuit of her claim.  First, the Board notes the December 2007 rating decision and the SOC provided detailed reasons and bases as to why the claim was denied and what was required to prove the claim.  Second, the appellant's NOD reflects her knowledge of key service-connected disability, as she asserted the Veteran's hypertension was the cause of his death.  Thus, any error in complying with Hupp was harmless error under the facts of this case and no useful purpose would be served by delaying appellate review for issuance of further VCAA notice to comply with Hupp would accomplish no significant purpose.  Further, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA related to a death benefits claim.  The RO obtained all relevant treatment records, and the Board has obtained the opinions of two specialists via the Veterans Health Administration (VHA).  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

Applicable Law and Regulation

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports, where applicable.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) .

Analysis

As noted earlier, the appellant asserts the Veteran's hypertension caused his death.  During the initial review of this appeal, the Board also took notice of references in the private treatment records to coronary artery disease (CAD).  Service treatment records reflect the Veteran was seen at Pleiku Air Force Base in the Republic of Vietnam in 1967.  Since the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides.  Ischemic heart disease (IHD), including CAD, is deemed to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  As a result, the Board requested input from a medical specialist in that area as well.

The death certificate reflects the immediate cause of the Veteran's death was advanced respiratory failure.  Other significant conditions listed as having contributed to the Veteran's death were: malnutrition, cachexia, chronic COPD, and pneumonia.  Service treatment records of January 1958 note an impression of possible bronchial pneumonia; another notes the Veteran's treatment for right lower lobe pneumonia in January 1972.  Subsequent Reports Of Medical Examination, including the March 1977 Examination For Retirement, notes the Veteran's heart and lungs were assessed as normal.

Private treatment records of the Veteran's final illness include diagnoses of atherosclerotic heart disease, hypertensive cardiovascular disease, and pneumonia.  
The Veteran's primary care physician noted in a February 2008 letter that he treated the Veteran for several years, and the Veteran had longstanding severe hypertension which could have been a contributing factor to the Veteran's death.  The appellant asserts that the Veteran's hypertension weakened his heart, which in turn led to the Veteran's death.

The Board asked VHA to refer the claims file to a cardiologist and a pulmonologist for nexus opinions after reviewing the claims file.  The Board asked the cardiologist to opine if the Veteran exhibited IHD/CAD during his lifetime and, if so, is there a 50-percent probability it caused or contributed significantly to his death?  The Board asked the same question as concerned the hypertension.

The report by S.C.W., M.D., notes the Veteran's history included heavy cigarette smoking and drinking.  Dr. W noted the Veteran stopped drinking in the 2005 and decreased his smoking in the early 2000s, and stopped smoking just before his terminal illness.  The Veteran had extensive pneumonia in 1992 for which he had a right upper lobectomy for benign disease.  Also noted by Dr. W was that the Veteran suffered a stroke in 1993 and he had persistent right hemiparesis.  There also was a history of pericarditis, but Dr. W noted the Veteran's current records did not elucidate on it.  The Veteran also had heart block with bradycardia in 1999 for which he received a biventricular pacemaker; he had been followed for chronic renal insufficiency, and hypothyroidism.  Dr. W also noted the Veteran's outpatient records noted a history of congestive heart failure.  Dr. W noted a 2005 chest x-ray was read as showing emphysema.  A lipid profile and recurrent symptoms of leg swelling were suggestive of atrial stretch/fluid overload.  Dr. W then turned his attention to the Veteran's terminal treatment.

Dr. W noted the Veteran was admitted in August 2007 with a one-week history of progressive shortness of breath and cough, and a 15-pound weight loss, anorexia, and anemia.  The Veteran's initial chest x-ray showed bilateral pneumonia, particularly on the right lower lobe, and it persisted in a gradually increasing extent despite vigorous pulmonary care, antibiotics, and two bronchoscopies.  It was the reason the Veteran was transferred to a long-term care hospital with instructions of DNR.  The bronchoscopy showed what was described as severe bronchiectasis, but biopsies did not reveal any malignancy.  The Veteran's admitting cardiologist performed an echocardiogram that showed LV dimensions and contractility as normal, except for paradoxic septal motion.  Left ventricular ejection fraction was normal at 65 percent.  A second echocardiogram six days later demonstrated no vegetation and confirmed right-sided chamber enlargement.  There also was a small pericardial effusion at that time.  Dr. W noted that there was no mention of any elevation of cardiac markers that would have suggested an acute ischemic event.  Dr. W noted that it was significant that the none of the Veteran's treating cardiologist's admitting or follow-up diagnoses included terms such as "coronary disease" or "atherosclerotic disease."  Nonetheless, Dr. W. noted, one of the Veteran's hospital medication list noted NTG was prescribed for chest pain as needed, despite the fact that was not included in the Veteran's admitting medication.  Dr. W also noted that a hematology consultation mentioned a medical history of "atherosclerotic cardiovascular disease," although he, Dr. W, saw no confirmation in the Veteran's chart.  Dr. W observed that an August 2007 computed tomography scan described atherosclerotic calcification of the thoracic aorta, but it did not mention any calcium in the coronary arteries.  Dr. W observed further that the Veteran's cardiologist consulted a gastroenterologist who performed an endoscopy that showed gastric and small bowel AV malformation but no active bleeding.  A bone marrow biopsy showed hypocellularity but no malignancy.

An August 2007 chest x-ray was read as having shown the Veteran's heart as slightly enlarged and that the Veteran might be in early failure.  A duplex venous study showed nonocclusive venous thrombosis in the left internal jugular vein, which Dr. W noted might have been related to the Veteran's previous pacer insertion or a central line placed for acute illness.  Dr. W then noted the cause of death noted on the death certificate: advanced respiratory failure with associated causes of malnutrition, cachexia, COPD, and pneumonia.

Following his review of the claims file, Dr. W noted the Veteran had a long history of heavy cigarette smoking (2 ppd), and he had clinical and x-ray evidence of COPD/emphysema which, Dr. W opined, was the cause of the Veteran's right-sided cardiac enlargement with cor pulmonale (with edema and elevated BNP levels), and mild to moderate pulmonary hypertension.  Dr. W opined further that the Veteran's COPD and emphysema contributed significantly to the Veteran's final demise from extensive pneumonia.  Dr. W deferred to the pulmonary consultant as to whether the pneumonia is service connected.  Dr. W noted that, although the Veteran had a long history of hypertension, which was mostly controlled, there was no x-ray evidence of cardiomegally prior to his final illness; and, the echocardiogram showed normal LV function and normal LV septal thickness, that is, no left ventricle hypertrophy.  Dr. W noted the Veteran's treating cardiologist did not mention IHD in his diagnoses; the Veteran's lipid profile was normal on several measurements; he was on no lipid medications; he did not have calcifications in the thoracic aorta on computed tomography scan.  Had those symptoms been noted, it would have been evidence of atherosclerosis.  On the other hand, the computed tomography scan of the Veteran's chest described no coronary calcium.  Neither did the Veteran's cardiologist mention a history of myocardial infarction or angina.  Dr. W noted the chest x-ray reading of "early failure" during the Veteran's final hospitalization was, in all likelihood, related to IV fluids and the stress of the pneumonia.  Thus, Dr. W opined the Veteran showed no evidence of clinical coronary disease, and his hypertension did not significantly contribute to the Veteran's death.

As noted earlier, the Board also asked VHA to refer the claims file to a pulmonologist because of the Veteran's pneumonia described earlier and the instances of pneumonia noted in the service treatment records.  The pulmonologist, Dr. V, also reviewed the claims file.  He noted the Veteran's diagnoses on discharge from his last hospitalization to the long-term care facility were: acute cachexia; protein calorie malnutrition; bilateral pneumonia; aplastic anemia; left internal jugular thrombosis-nonocclusive; congestive heart failure; acute renal failure; COPD; hypothyroidism; and, hyperkalemia.

Based on his review of the claims file, Dr. V opined the cause of the Veteran's death was multiple organ-system failure with the following contributory systems: pulmonary with end-stage respiratory failure due to progressive bilateral pneumonia with underlying COPD and previous right upper lobe lobectomy; cardiovascular collapse due to underlying , severe atherosclerotic cardiovascular disease, previous anteroseptal myocardial infarct, complete A-V block (status post-dual chamber pacemaker insertion with refractory hypotension) at time of admission to the long-term facility; hypertensive cardiovascular disease with damage to end organs, including kidneys, heart, and brain; acute chronic renal failure secondary to hypertensive glomerulosclerosis and senile nephrosclerosis; aplastic anemia indicating involvement of the hematopoietic system; gastrointestinal problems consisting of the presence of multiple AV malformations and probable gastrointestinal bleeding; hypothyroidism; and, central nervous system involvement by history of previous stroke.

Dr. V opined that all of the listed medical processes contributed to the Veteran's demise, with the final culprit being respiratory failure secondary to his progressive severe bilateral pneumonia.

Upon receipt of Dr. W's and Dr. V's opinions, the Board noticed Dr. V rendered an opinion contrary to Dr. W's on the Veteran's cardiac or coronary status, and he, Dr. V, did not render a nexus opinion on the Veteran's final pneumonia, which actually was the specific area on which the Board asked for pulmonary input.  Hence, in May 2012, the Board asked for clarification from Dr. V, to include the basis for his apparent disagreement with the cardiologist's opinion; specifically, what medical treatise or factual evidence did he rely on for his contrary opinion on the presence of IHD/CAD.  The Board also asked Dr. V if he specifically opined the Veteran had IHD that contributed substantially and materially to the cause of his death.  The Board also, again, asked Dr. V to opine on whether the Veteran's final episodes of pneumonia were causally related to those noted in the service treatment records.  The Board again provided the regulatory guidance on what constituted a material or substantial contributory cause of death.

In an addendum opinion dated in August 2012, Dr. V noted the 1958 and 1972 episodes of pneumonia documented in the service treatment records were totally independent of the Veteran's subsequent medical course and disease process that culminated in causing the Veteran's death.  Dr. V opined that, based on his review of the service treatment records, the Veteran's in-service separate episodes of pneumonia were community-acquired pneumonia that resolved completely and had no influence on the Veteran's final illness or the cause of his death.  The Veteran's in-hospital-acquired pneumonia in August 2007 was progressive and caused the respiratory failure that was the immediate cause of the Veteran's death.  The Veteran's in-service pneumonia, however, had nothing to do with his death.  Thus, Dr. V opined there was less than a 50-percent probability that the Veteran's two episodes of pneumonia in 1958 and 1972 contributed in any way to the Veteran's death.  Dr. V did not address or clarify the cardiology/coronary aspects of his prior opinion.

The appellant and her representative submitted an opinion by Dr. K, which the Board received in July 2012.  Dr. K noted that he reviewed the Veteran's claims file.  He opined the Veteran's records showed the Veteran had been diagnosed with third degree (complete) heart block with symptomatic bradycardia, and the Veteran had a pacemaker.  Dr. K opined the most common cause of complete heart block is CAD, and hypertension is a risk factor for CAD.  Dr. K also noted the notation of congestive heart failure during the Veteran's final illness, and opined the most common cause of congestive heart failure is CAD.  Thus, Dr. K opined there was at least a 50-pecent probability that the Veteran exhibited IHD during his lifetime, and that it contributed substantially and materially to the Veteran's death.

In the October 2012 Appellate Brief, the appellant's representative notes both Dr. W and Dr. V opined the Veteran's in-service pneumonia and hypertension  were not causally related to the Veteran's death.  The representative concluded that, based on both medical opinions, there is no doubt the Veteran's service-connected hypertension was a contributing factor in the Veteran's death, and that the Board should allow service connection for the cause of the Veteran's death.

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In applying this reasons or bases requirement to the Board's analysis of medical evidence, the Board's findings of fact must be supported by the medical evidence of record, rather than the Board's own judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, the Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing so are stated.  See Evans v. West, 12 Vet. App. 22, 31 (1998); see also Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Moreover, the Board may accord less weight to the opinion of one who has medical training where the medical issue requires specialized medical knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  

As concerns whether the Veteran exhibited IHD or CAD, the Board finds Dr. W's opinion and rationale far more persuasive.  Of the three, the Board finds Dr. K's opinion the least persuasive.  The Board notes that Dr. K's signature block suggests he is a certified family practitioner, rather than a cardiologist or pulmonologist.  Contrary to Dr. V and Dr. K, Dr. W looked behind the surface "diagnoses," some of which he noted were in fact unsupported by the Veteran's medical records, and analyzed the actual findings of the several diagnostic tests conducted on the Veteran, as well as what the Veteran's treating cardiologist actually noted.  Dr. W noted that his review of the records revealed the Veteran's admitting cardiologist did not in fact diagnose the Veteran with CAD, as the diagnostic tests revealed no actual markers to suggest IHD or CAD.  While Dr. V and Dr. K noted the Veteran to have experienced a myocardial infarct (heart attack), Dr. W noted the clinical diagnostic tests revealed no elevation of cardiac markers as for an acute ischemic event or a heart attack.  Further, while the August 2007 computed tomography scan did mention atherosclerotic calcification of the thoracic aorta, it did not mention calcium in the coronary arteries.  Dr. W also opined that the apparent "congestive heart failure" noted on an x-ray report was in fact likely related to the IV fluids administered to the Veteran and the stress of the Veteran's pneumonia, rather than actual congestive heart failure.

As concerns the Veteran's private primary care physician, the Board finds his opinion that the Veteran's hypertension could have contributed to his death does not rise to the level of probable but is tentative.  (Emphasis added).  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

The Board finds Dr. W's opinion to be persuasive.  He provided a full explanation and referenced the records and tests he found significant.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (medical opinion must fully discuss reasons and bases for opinion); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

As noted earlier, Dr. V, did not provide further specifics as to why he apparently opined differently than Dr. W on the issue of whether the Veteran had IAD or CAD, even after the Board specifically asked him to.  The Board observes that Dr. V noted in his initial opinion that he had training in and experience in pulmonary and acute critical care medicine.  Dr. V did not aver that he has specialized knowledge and experience in cardiology.  The Board notes further, that Dr. V included CAD and arteriosclerotic cardiovascular disease in a listing of contributory systems towards multiple organ failure but he did not in fact identity them as a significant or materially contributing cause as defined in VA regulations.  The Board provided the definition in both requests for opinions.  The Board also notes that Dr. V apparently misread the results of the gastrointestinal studies conducted by the gastroenterologist.  Dr. V referenced internal bleeding, whereas Dr. W noted the endoscopy report did not mention active bleeding.

The Board also notes Dr. V did not dispute Dr. W's opinion that the Veteran's right-sided cardiac enlargement and pulmonary hypertension were due to the Veteran's COPD, which is nonservice-connected, and his long history of smoking.  Dr. W also noted the lung disease significantly contributed to the Veteran's demise from the extensive pneumonia.  Finally, Dr. V opined that the Veteran's in-service episodes of pneumonia in 1958 and 1972 resolved, and they were not connected in any way to his August 2007 in-hospital-acquired pneumonia.  The Board finds Dr. V provided a full rationale for that opinion, and it is consistent with the state of the evidence.  Nieves-Rodriguez, 22 Vet. App. 295

The Board acknowledges the appellant's personal assertions that the Veteran's hypertension caused or contributed to his death.  Nonetheless, there is no evidence the appellant has medical training.  The Board finds that analyzing various serious diseases and illnesses and opining on whether one or all caused or contributed to a death is complex-even amongst medical professionals.  Thus, it is beyond the training and experience of the average lay person.  38 C.F.R. §§ 3.159(a)(1) and (2); see also See Jandreau, 492 F. 3d 1372.  Hence, the appellant's opinion is not probative on the issue.

In light of the above, the Board finds a disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


